           Case 1:10-cr-00098-RA Document 24 Filed 07/01/20 Page 1 of 1
                                                                USDC-SDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                    DOC#:
SOUTHERN DISTRICT OF NEW YORK                                   DATE FILED: 7/1/2020


 UNITED STATES OF AMERICA,
                                                                  No. 10-CR-98 (RA)
                                         v.
                                                                           ORDER
                      HENRY GARCIA,

                            Defendant.


RONNIE ABRAMS, United States District Judge:

         A telephone conference is scheduled for July 9, 2020 at 10:30 a.m.

and will be held telephonically. The parties shall use the below dial in

information:
         Call-in Number: (888) 363-4749

         Access Code: 1015508

SO ORDERED.

Dated:     July 1, 2020
           New York, New York

                                                Ronnie Abrams
                                                United States District Judge
